Citation Nr: 0110132	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a kidney disorder 
for the purpose of accrued benefits.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the purpose of 
accrued benefits.   

4.  Entitlement to an initial, compensable rating for an 
ulcer disorder for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, and from August 1950 to November 1950.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

This case previously came before the Board in September 1999, 
at which time the Board remanded the claim for service 
connection for the cause of the veteran's death; granted 
service connection for an ulcer disorder for accrued 
benefits; reopened the claim for service connection for a 
kidney disorder for accrued benefits; and denied entitlement 
to an initial rating in excess of 30 percent for PTSD for 
accrued benefits.  In June 2000 the Board vacated the denial 
of an initial rating in excess of 30 percent for PTSD for 
accrued benefits.  The appellant subsequently perfected an 
appeal on the claim for an initial, compensable rating for an 
ulcer disorder for accrued benefits.  


REMAND

In June 1999 the appellant testified at a personal hearing 
before a Member of the Board.  In her March 2000 Substantive 
Appeal, VA Form 9, the appellant requested another personal 
hearing before a Member of the Board.  Later that month, her 
representative filed a motion for a hearing before a Member 
of the Board on the issues of dependency and indemnity 
compensation and accrued benefits.  In April 2000 the 
undersigned granted the motion for a hearing before a Member 
of the Board.  The RO should schedule the appellant for such 
a hearing.  38 C.F.R. §§ 20.700, 20.703 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
hearing at the RO before a member of the 
Board.  The RO should place in the record 
a copy of the notice to the appellant of 
the scheduling of the personal hearing.

The RO should otherwise review the file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


